Citation Nr: 1548767	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-44 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than April 27, 2009, for the grant of service connection for left calf muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO reopened and granted a claim of service connection for left calf muscle strain (which was characterized as residuals of strain left calf muscle, claimed as left leg pain), assigning a 10 percent rating effective April 27, 2009.  The Veteran disagreed with this decision in February 2010, seeking an effective date earlier than April 27, 2009, for the grant of service connection for left calf muscle strain.  He perfected a timely appeal in November 2010.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to additional compensation for the Veteran's spouse has been raised by the record in November 2012 correspondence from the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's original service connection claim for left calf muscle strain was included on a VA Form 21-526, "Veterans Application for Compensation or Pension," which was dated on December 11, 2002, and date-stamped as received by the RO on January 3, 2003.

2.  On VA examination on April 10, 2003, the Veteran denied experiencing any left leg pain, physical examination of the left leg was unremarkable, and the VA examiner found insufficient physical evidence to support a diagnosis of a left leg disability.

3.  In a rating decision dated on August 5, 2003, and issued to the Veteran and his service representative on August 11, 2003, the RO denied the Veteran's claim of service connection for left calf muscle strain; this decision was not appealed and became final.

4.  The Veteran requested that his previously denied service connection claim for left calf muscle strain be reopened in statements on a VA Form 21-4138, "Statement In Support Of Claim," which was dated on April 16, 2009, and date-stamped as received by the RO on April 27, 2009.

5.  In the currently appealed rating decision dated on January 28, 2010, and issued to the Veteran and his service representative on January 29, 2010, the RO granted the Veteran's claim of service connection for left calf muscle strain, assigning a 10 percent rating effective April 27, 2009.

6.  On VA examination in October 2009, the VA examiner opined that the Veteran's current left calf muscle strain was caused by his service-connected left ankle disability.

7.  In a letter dated on February 9, 2010, and date-stamped as received by the RO on February 25, 2010, the Veteran requested an earlier effective date for the grant of service connection for left calf muscle strain.

8.  There is no evidence dated prior to April 27, 2009, demonstrating that the Veteran's left calf muscle strain is related to active service.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 27, 2009, for service connection for left calf muscle strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(b)(2)(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for left calf muscle strain is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In June, November and in December 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than April 27, 2009 for left calf muscle strain.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in January 2010; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date earlier than April 27, 2009, for the grant of service connection for left calf muscle strain.  He specifically contends that, because certain evidence was overlooked in the prior final rating decision issued in August 2003 which denied his service connection claim for left calf muscle strain, he is entitled to an earlier effective date of January 3, 2003 (the date that VA received his original service connection claim).

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an effective date earlier than April 27, 2009, for the grant of service connection for left calf muscle strain.  The Veteran essentially contends that, because he originally filed his service connection claim for left calf muscle strain in 2003, and because he subsequently was awarded service connection for disability after he successfully reopened this claim in 2009, he is entitled to an earlier effective date for the grant of service connection for left calf muscle strain back to the date that he filed his original service connection claim.  The record evidence does not support his assertions.  It shows instead that he did not experience any disability due to left calf muscle strain which was related to active service until after he filed his successful request to reopen the previously denied service connection claim on April 27, 2009.  

As noted above, after the Veteran's original service connection claim for left calf muscle strain (which he characterized as left leg pain) was received by VA on January 3, 2003, he was scheduled for VA examination on April 10, 2003, in order to determine the nature and etiology of this claimed disability.  At that examination, when asked by the VA examiner if he experienced any left leg pain, it was noted that the Veteran "replies, 'Oh, that is just my ankle and nothing else.'"  In other words, the Veteran denied experiencing any left leg pain at this examination and complained instead of left ankle problems.  The April 2003 VA examiner noted that physical examination of the left leg "was entirely non-revealing" (or unremarkable) and concluded that there was "insufficient evidence to warrant [a] diagnosis of acute or chronic conditions" of the left leg.  As also noted above, following this examination, the RO denied the Veteran's service connection claim for left calf muscle strain in a final unappealed decision issued in August 2003.

There is no evidence dated prior to April 27, 2009, demonstrating that the Veteran's left calf muscle strain is related to active service.  For example, the Veteran requested that his previously denied service connection claim for left calf muscle strain be reopened in statements on a VA Form 21-4138 which was date-stamped as received by the RO on April 27, 2009.  He stated, "As I get older, I continue to experience trouble with my left leg and occasionally have to use a walking cane."

On VA examination in October 2009, the Veteran's complaints included continuous left calf pain with standing and walking.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the left calf showed that it was tender to touch and slight tenderness to gentle palpation.  The VA examiner opined that "the Veteran's calf strain is due to the result of his significantly reduced range of motion and, therefore, abnormal gait and strain on the calf muscles."  The diagnoses included chronic left calf strain due to decreased range of motion of the ankle.

As noted in the Introduction, the RO reopened and granted the Veteran's previously denied claim of service connection for left calf muscle strain in the currently appealed rating decision issued in January 2010.  The RO specifically noted that April 27, 2009, was the appropriate effective date for the grant of service connection for this disability because that was the date that VA received the Veteran's request to reopen the previously denied claim.  The RO also specifically noted that October 2009 VA examination results indicated that his current left calf muscle strain was related to active service as secondary to a service-connected left ankle disability.

The Board acknowledges that, in statements on his February 2010 notice of disagreement, the Veteran disagreed with how VA weighed the record evidence in the finally denied August 2003 rating decision.  The Board notes in this regard that, contrary to the Veteran's February 2010 assertions that VA failed to consider certain service treatment records in the August 2003 rating decision, a review of that rating decision shows that the RO specifically acknowledged the Veteran's in-service diagnosis of and treatment for left calf muscle strain.  In any event, the Court has held that Veterans cannot attempt to collaterally attack a final rating decision by filing a "freestanding" earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  It is undisputed that the August 2003 rating decision was not appealed and became final.  To the extent that the Veteran may be attempting to disturb the finality of the August 2003 rating decision, which denied his original service connection claim for left calf muscle strain, by filing his currently appealed earlier effective date claim, that claim is dismissed.  Similarly, to the extent that the Veteran's statements in his February 2010 notice of disagreement can be construed as a claim of clear and unmistakable error (CUE) in the August 2003 rating decision, the Board notes that it is well-settled that a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  In other words, the Veteran's mere assertion of CUE in the August 2003 rating decision (as part of his earlier effective date claim for a grant of service connection for left calf muscle strain) does not rise to the strict standard for presenting a valid CUE claim.  Accordingly, to the extent that the Veteran may be attempting in this appeal to assert a claim of CUE with respect to the August 2003 rating decision, that claim also is dismissed.

The Board finds it highly significant that, although the Veteran disagreed with the August 2003 rating decision in October 2003 correspondence, he specifically limited his disagreement with that rating decision to the issue of an increased rating for his service-connected left ankle disability.  The record evidence shows that, following the August 2003 rating decision, the Veteran did not submit anything relevant to his service connection claim for left calf muscle strain until he successfully reopened this claim on April 27, 2009.

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  In this case, the appropriate effective date for the grant of service connection for left calf muscle strain is April 27, 2009, the date that VA received the Veteran's successful request to reopen the previously denied claim.  There is no correspondence or other relevant evidence dated between August 2003, when the RO denied the Veteran's original service connection claim for left calf muscle strain, and April 27, 2009, concerning this claim or demonstrating an intent to file such claim.  Nor does the medical evidence dated prior to April 27, 2009, support finding that the Veteran experienced left calf muscle strain which was related to active service.  In summary, the Board finds that the criteria for an effective date earlier than April 27, 2009, for the grant of service connection for left calf muscle strain have not been met.


ORDER

Entitlement to an effective date earlier than April 27, 2009 for service connection for left calf muscle strain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


